IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: J.L., A MINOR          : No. 491 MAL 2019
                                           :
                                           :
PETITION OF: J.L., A MINOR                 : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.